Citation Nr: 0712359	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-40 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the January 23, 2003 substantive appeal was 
timely filed.

2.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran submitted additional 
evidence in April 2005 after issuance of the October 2004 
statement of the case.  The Board also notes that the 
veteran's representative, by way of correspondence dated in 
April 2005, waived review of this evidence by the agency of 
original jurisdiction.  Therefore, the Board finds that its 
review of this additional evidence in the first instance will 
not result in prejudice to the veteran.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
on November 7, 2000.

2.  The RO issued rating decisions awarding service 
connection for PTSD and initially assigning a 30 percent 
disability rating and then assigning a 50 percent disability 
rating in August 2001 and January 2002.

3.  The veteran's January 23, 2003 substantive appeal was 
timely filed as to the January 2002 rating decision.

4.  For the period from November 7, 2000 to present, the 
veteran's service-connected PTSD has been productive of 
recurrent nightmares, flashbacks, an exaggerated startle 
response, anger, irritability, hypervigilence, and depressed 
mood, without evidence of suicidal or homicidal ideations, 
panic attacks, psychosis, perceptual disturbances, impaired 
thought processes, impaired memory, lack of attentiveness to 
personal hygiene, obsessional rituals which interfere with 
routine activities, illogical speech, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living, 
or disorientation to time or place.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal were 
met by the veteran's January 23, 2003 substantive appeal.  
38 U.S.C.A. § 5103(a), 5107, 7105; 38 C.F.R. §§ 20.200, 
20.20, 120.302.

2.  For the period from November 7, 2000 to October 16, 2002, 
the criteria for a disability rating of 70 percent, but no 
higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).

3.  For the period from October 17, 2002 to the present, the 
criteria for a disability rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in December 2002 and June 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection and 
increased ratings claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  The Board acknowledges that the 
information regarding substantiating increased rating claims 
was not provided until after the rating decision on appeal 
was issued and that the veteran did not receive notice as to 
the information and evidence necessary to a higher rating.  
As such, the VCAA notice was deficient as to timing and 
content.  Nevertheless, after the initial decision the 
veteran was provided proper notice as to the evidence 
necessary to establish a rating.  He was given an opportunity 
to respond to such notice.  As a result, the Board finds that 
the veteran has not been prejudiced by the untimely notice 
pertaining to the type of evidence necessary to establish an 
effective date.  As to the lack of notice of the information 
and evidence necessary to establish an effective date, the 
Board notes that it is pertinent to note that the evidence 
does not show, nor does the veteran or his representative 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).   

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Timeliness of Substantive Appeal

The veteran filed a claim of entitlement to service 
connection for PTSD on November 7, 2000.  Entitlement to 
service connection was granted by the RO by way of an August 
2001 rating decision.  In November 2001, the veteran filed a 
notice of disagreement as to the disability rating assigned 
in the November 2001 rating decision.  In January 2002, the 
RO issued a rating decision which assigned a 50 percent 
disability rating for the veteran's service-connected PTSD.  
In May 2002, the veteran's representative filed a document 
with VA which stated that the veteran continued to disagree 
with the disability rating assigned to his service-connected 
PTSD.  In July 2002, the RO issued a statement of the case 
which continued the 50 percent disability rating for the 
veteran's PTSD.  On October 17, 2002, the veteran's 
representative filed a notice of disagreement to the May 2002 
rating decision which assigned a 50 percent disability 
rating.  In December 2002, the veteran filed a substantive 
appeal.  

As explained in the June 2003 RO letter to the veteran, the 
RO found the December 2002 substantive appeal to be untimely 
because it was received by the RO more than one year after 
the issuance of the August 2001 rating decision and more than 
60 days after the issuance of the July 2002 statement of the 
case.  At that point, the RO treated the October 2002 
statement from the veteran's representative as a new claim 
for an increased rating for PTSD and, by way of a December 
2003 rating decision, increased the disability rating for the 
veteran's service-connected PTSD to 70 percent, effective, 
October 17, 2002.

The veteran argues that the December 2002 substantive appeal 
is timely as to the January 2002 rating decision and that, as 
such, the veteran continuously prosecuted the claim filed on 
November 7, 2000.  After resolving the benefit of the doubt 
in favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board agrees.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period form the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b)(1).

In this instance, the veteran originally filed a claim for 
service connection on November 7, 2000.  A rating decision 
was issued in August 2001 which granted PTSD and established 
a 30 percent disability rating and the veteran filed a timely 
notice of disagreement to the rating decision in November 
2001.  

The RO then issued another rating decision in January 2002 
which increased the disability rating to 50 percent, 
effective from November 7, 2000.  In May 2002, the veteran 
submitted a statement thanking VA for the 50 percent 
disability rating and stating that he wished to continue his 
appeal for a higher rating.  The Board finds this document is 
clearly a timely filed notice of disagreement to the January 
2002 rating decision as it was received by the RO within one 
year of the January 2002 rating decision, expressed 
disagreement with the January 2002 rating decision, and 
expressed a desire to appeal the January 2002 rating 
decision.  See generally 38 C.F.R. § 20.201.  

In July 2002, the RO issued a statement of the case which 
referenced both the August 2001 rating decision and the 
January 2002 rating decision and which discussed why the RO 
did not find that a disability rating in excess of 50 percent 
was warranted for the veteran's service-connected PTSD.  As 
this statement of the case specifically references the 50 
percent disability rating, the Board finds that it was issued 
in response to the January 2002 rating decision and May 2002 
notice of disagreement.  Lastly, in December 2002, the 
veteran filed a substantive appeal which noted that he 
believed a higher rating of 70 percent was warranted for his 
service-connected PTSD.  The Board finds that this 
substantive appeal was timely filed as to the January 2002 
rating decision as it was received by the RO within one year 
of the January 2002 rating decision.  See 38 C.F.R. 
§ 20.302(b)(1).

Increased Rating Claim

For the period from November 7, 2000 to October 16, 2002, the 
veteran's PTSD has been rated as 50 percent disabling, and 
for the period from October 17, 2002 to the present, the 
veteran's PTSD has been rated as 70 percent disabling, both 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The relevant medical evidence of record includes VA treatment 
notes from 2000 and 2001 which show no treatment for PTSD.  
VA treatment notes from 2002 and 2003 show complaints of 
intrusive thoughts, nightmares, flashbacks and a heightened 
startle reflex; however, the same treatment notes document 
that the veteran was well-oriented, with coherent speech, 
appropriate affect, and no evidence of psychosis, suicidal or 
homicidal ideations, or hallucinations.  Treatment notes from 
the Vet Center for 2001 and 2002 show that the veteran was 
depressed but essentially stable.  A March 2001 letter from 
M. F., R. N., states that the veteran had been in counseling 
for his PTSD since October 2000.  The letter stated that the 
veteran experienced symptoms of intrusive thoughts, 
distressing dreams, anger, hypervigilence, exaggerated 
startle response, survivor guilt and sleep disruptions.  The 
letter stated that the veteran's symptoms were chronic and 
severe.  An evaluation from the veteran's employer for the 
time period from June 2001 to October 2001 shows that the 
veteran had difficulty with authority and getting along with 
co-workers and he had been accused of excessive use of sick 
leave.  

A May 2001 VA examination report shows that the veteran 
reported nightmares, once a month on average, and constant 
flashbacks.  The veteran also reported hypervigilence, 
depression, past suicidal thoughts (none currently), crowd 
avoidance (except in bars), some distrust of others and some 
hiding of emotions.  On examination, the veteran was within 
normal limits with respect to appearance, attitude and 
behavior.  His hygiene was good, but he exhibited symptoms of 
hypervigilence.  His speech was under-productive and lacking 
in spontaneity, but it was relevant, coherent and goal-
directed.  His thought process was rational and coherent.  
There was no evidence of hallucinations or delusions.  There 
was no evidence of obsessions, compulsions or ritualistic 
behaviors.  He was prone to preoccupation with war themes.  
Mental status testing revealed his short-term memory to be 
essentially intact.  His mood was anxious and distressed and 
his affect was constricted, but appropriate.  

The examiner stated that the evidence revealed chronic and 
moderate PTSD manifested by symptoms of frequent nightmares, 
episodic flashbacks, sleep disruption, recurring intrusive 
recollections, distress, isolation, a restricted range of 
affect, hypervigilence, exaggerated startle response, 
depression, anger and irritability.  The examiner assigned a 
GAF score of 60.  

A November 2003 VA examination report shows that the veteran 
reported taking medication for his PTSD symptoms.  The 
veteran reported severe symptoms including frequent 
nightmares, frequent intrusive recollections, flashbacks, 
anger and irritability, sleep problems, anxiety, distress, 
and hypervigilence.  He reported ongoing significant 
occupational and social impairments due to these symptoms.  
On examination, the veteran's appearance, attitude and 
behavior were generally within normal limits.  He exhibited 
hypervigilent tendencies during the examination.  His attire 
was casual, neat, and appropriate.  His hygiene and grooming 
were good.  His speech was underproductive and lacking in 
spontaneity, but it was relevant, coherent, and adequately 
productive.  His though processes were rational and goal-
directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  He was 
oriented in all spheres.  His short-term memory presented as 
essentially intact.  His mood was markedly distressed.  He 
exhibited irritability and his affect was constricted.  

The examiner stated that the veteran exhibited symptoms of 
chronic and severe PTSD.  He believed that the veteran's PTSD 
symptoms had increased in severity in the last two years.  
The examiner stated that the veteran's symptoms resulted in 
significant limitation in his social mobility and social 
comfort level.  A marked increased in his ability to derive 
pleasure from daily activities was also noted.  There was 
evidence of significant emotional detachment and estrangement 
from others.  The examiner stated that the veteran's ongoing 
severe problems with anger and irritability clearly disrupted 
his capacity to maintain himself appropriately at work.  

The examiner stated that he believed that severe impairments 
in personal, social and occupational functioning were 
present, but emphasized that no psychotic or manic symptoms 
were noted.  The examiner stated that the veteran could care 
for his personal needs and grooming and could manage his 
funds in his own best interest.  The examiner assigned a GAF 
score of 48.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that for the period 
from November 7, 2000 to October 16, 2002, a disability 
rating of 70 percent, but no higher, is warranted and that 
for the period from October 17, 2002 to present, a disability 
rating in excess of 70 percent is not warranted.

The medical evidence of record for the time period from 
November 7, 2000 to present reflects that the veteran's PTSD 
and depression have been characterized, primarily, by sleep 
disturbances, recurrent nightmares, flashbacks, an 
exaggerated startle response, some social isolation, anger, 
irritability, depressed mood, and hypervigilence.  Although 
the May 2001 VA examination report characterized the 
veteran's PTSD symptoms as moderate, the Board notes that the 
Vet Center notes from the same time period characterize the 
veteran's PTSD symptoms as severe.  Additionally, the VA 
examination report from November 2003 clearly shows severe 
symptoms of PTSD.  Therefore, after resolving the benefit of 
the doubt in favor of the veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
PTSD symptoms are reflective of occupational and social 
impairment with deficiencies in most areas and, as such, are 
consistent with a 70 percent disability rating for the entire 
period from November 7, 2000 to the present.  Nevertheless, 
at no point has the veteran's PTSD met the criteria for a 100 
percent disability rating.  As noted above, the 100 percent 
rating is warranted for total occupational and social 
impairment due to certain symptoms.  However, the Board notes 
that the veteran has not been found to have gross impairment 
in thought processes and communication (in fact, both VA 
examination reports and all VA treatment notes document no 
impairment in thought processes), persistent delusions or 
hallucinations (in fact, both examination reports expressly 
found no evidence of delusions or hallucinations), grossly 
inappropriate behavior (both VA examination reports noted 
behavior within normal limits), impairment to the ability to 
maintain personal hygiene (in fact, both examination reports 
document that the veteran was well-groomed) disorientation to 
time or place (once again, the VA examination reports and VA 
treatment notes all state that the veteran was oriented to 
time, person and place), or severe memory loss.  

Therefore, in conclusion, the Board finds that a disability 
rating of 70 percent, but no higher, is warranted for the 
period from November 7, 2000 to October 16, 2002 and that a 
rating in excess of 70 percent is not warranted for the 
period from October 17, 2002 to present.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The veteran's January 2003 substantive appeal was timely 
filed as to the January 2002 rating decision.  To this 
extent, the appeal is granted.

For the period from November 7, 2000 to October 16, 2002, a 
disability rating of 70 percent, but no higher, is warranted 
for the veteran's service-connected PTSD.  To this extent, 
the appeal is granted.

For the period from October 17, 2002 to present, a disability 
rating in excess of 70 percent for the veteran's service-
connected PTSD is not warranted.  To this extent, the appeal 
is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


